Case: 19-50245        Document: 00515621534             Page: 1      Date Filed: 10/30/2020




               United States Court of Appeals
                    for the Fifth Circuit
                                                                                 United States Court of Appeals
                                                                                          Fifth Circuit

                                                                                        FILED
                                                                                 October 30, 2020
                                       No. 19-50245                                Lyle W. Cayce
                                                                                        Clerk

   United States of America,

                                                                     Plaintiff—Appellee,

                                            versus

   Marvin Danilo Vasquez-Cortez,

                                                                 Defendant—Appellant.


                    Appeal from the United States District Court
                         for the Western District of Texas
                              USDC No. 3:19-CR-91-1


   Before Jones, Haynes, and Ho, Circuit Judges.
   Per Curiam:*
           Marvin Danilo Vasquez-Cortez appeals his conviction for illegal
   reentry into the United States, arguing his rights under the Sixth
   Amendment’s Confrontation Clause were violated by the admission of a
   certificate of nonexistence of record (CNR) at trial. We conclude that any
   error was harmless and so the district court is AFFIRMED.


           *
            Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should
   not be published and is not precedent except under the limited circumstances set forth in
   5TH CIR. R. 47.5.4.
Case: 19-50245     Document: 00515621534           Page: 2   Date Filed: 10/30/2020

                                    No. 19-50245


                                  I. Background
          Vasquez-Cortez was charged with illegal reentry into the United
   States. On February 22, 2019, the Government filed a notice of intent to
   introduce at trial a CNR showing that a diligent search failed to disclose any
   records indicating Vasquez-Cortez had obtained permission to reapply for
   admission to the United States. In a joint motion in limine filed March 5,
   2019, Vasquez-Cortez raised a Confrontation Clause objection to admitting
   the CNR into evidence without live testimony from the person who prepared
   the CNR. The Government responded that Vasquez-Cortez failed to timely
   file his objection pursuant to Federal Rule of Evidence 803(10). At the
   pretrial hearing, the district court agreed with the Government and denied
   Vasquez-Cortez’s objection as untimely.
          At trial, the district court overruled Vasquez-Cortez’s renewed
   objection to admitting the CNR into evidence. The Government read the
   CNR aloud to the jury but did not make the individual who prepared the
   CNR available for cross-examination. Instead, the Government presented
   testimony from Border Patrol agent Christian Maldonado, who explained the
   CNR indicated that, based on a search of multiple government databases,
   there was no record showing Vasquez-Cortez applied for or received
   permission to reenter the United States. The Government also presented
   testimony from two other Border Patrol agents who stated they found
   Vasquez-Cortez near the border at night, lying face down and wearing dark
   clothing that was wet from the waist down as if he had gone through a canal
   on the north side of the border fence. The agents further testified that
   Vasquez-Cortez told them he was from El Salvador, did not have any
   documents permitting him to be in the United States, and entered illegally by
   jumping over the border fence.
          The jury found Vasquez-Cortez guilty, and he was sentenced to time
   served. He filed a timely notice of appeal.




                                         2
Case: 19-50245     Document: 00515621534           Page: 3   Date Filed: 10/30/2020

                                    No. 19-50245


                                  II. Discussion
          This court reviews alleged Confrontation Clause violations de novo,
   subject to harmless error analysis.       See United States v. Tirado-Tirado,
   563 F.3d 117, 122 (5th Cir. 2009). The Sixth Amendment affords a criminal
   defendant the right “to be confronted with the witnesses against him.” U.S.
   Const. amend. VI. The parties agree the CNR is a testimonial statement
   subject to the confrontation right, but they disagree as to whether Vasquez-
   Cortez waived his Confrontation Clause challenge by failing to object within
   the time period required by Rule 803(10). This court need not decide the
   issue, however, because any Confrontation Clause error in this case was
   harmless.
          To convict Vasquez-Cortez for illegal reentry under 8 U.S.C. § 1326,
   the Government was required to prove Vasquez-Cortez (1) was an alien;
   (2) was previously removed from the United States; (3) knowingly entered
   or was found in the United States; and (4) did not have permission to reenter.
   United States v. Martinez-Rios, 595 F.3d 581, 583 (5th Cir. 2010). The CNR
   relates to the fourth factor. For a preserved constitutional error to be
   harmless, there must be no “reasonable possibility that the evidence
   complained of might have contributed to the conviction.” United States v.
   Duron-Caldera, 737 F.3d 988, 996 (5th Cir. 2013) (quotation marks and
   citation omitted). Relevant considerations include the importance of the
   challenged testimony in the Government’s case, whether the testimony was
   cumulative, the presence or absence of evidence corroborating or
   contradicting the testimony on material points, the extent of cross-
   examination otherwise permitted, and the overall strength of the
   Government’s case. See id. The conviction “must stand if, upon a reading
   of the trial record, the court is firmly convinced that the evidence of
   petitioner’s guilt was overwhelming and that the jury would have reached the
   same result without the tainted evidence.” Zilka v. Estelle, 529 F.2d 388, 392




                                         3
Case: 19-50245        Document: 00515621534        Page: 4    Date Filed: 10/30/2020

                                    No. 19-50245


   (5th Cir. 1976). It is the Government’s burden to show the error is “harmless
   beyond a reasonable doubt.” Tirado-Tirado, 563 F.3d at 126.
          Although the Government pointed to the CNR as one piece of
   evidence showing Vasquez-Cortez did not have the required permission to
   reenter, it spent significantly more time at trial emphasizing other evidence
   proving this element of the crime, including the Border Patrol agents’
   testimony.
          In addition to the CNR, the Government presented testimony from
   two Border Patrol agents who stated they found Vasquez-Cortez lying face
   down near the border at night, wearing dark clothing that was wet from the
   waist down as if he had gone through a canal on the north side of the border
   fence. The agents further testified Vasquez-Cortez told them he was from El
   Salvador, did not have documents permitting him to be in the United States,
   and entered illegally by jumping over the border fence.
          The CNR was also cumulative because “substantial evidence
   supports the same facts and inferences” as those in the CNR. See United
   States v. Demmitt, 706 F.3d 665, 673 (5th Cir. 2013). The circumstances of
   Vasquez-Cortez’s arrest and the Border Patrol agents’ testimony that he told
   them he did not have documents permitting him to be in the United States
   and had illegally crossed the border all support the facts and inferences in the
   CNR. Thus, there is ample evidence corroborating the CNR; in contrast,
   there is no evidence in the record contradicting the CNR. The overwhelming
   evidence of Vasquez-Cortez’s guilt in the record supports the conclusion that
   the jury would have reached the same result without the CNR. See Zilka,
529 F.2d at 392.
          This court reached the same conclusion in United States v. Bedolla-
   Talavera, 593 F. App’x 413 (5th Cir. 2015) (per curiam), an unpublished
   opinion that involved similar facts and an identical Confrontation Clause




                                          4
Case: 19-50245        Document: 00515621534              Page: 5      Date Filed: 10/30/2020

                                         No. 19-50245


   challenge to the admission of a CNR. 1 In Bedolla-Talavera, the trial evidence
   established the defendant was found lying on the ground facedown near the
   Rio Grande, wearing pants that were wet below the knees. Id. at 414. The
   defendant admitted he had no documentation and told a Border Patrol agent
   he was a Mexican citizen. Id. Based on this evidence, this court stated it was
   convinced that “any error resulting from admission of the CNR was
   harmless.” Id.
           Given the foregoing, the Government has met its burden of showing
   any error arising from the admission of the CNR was harmless beyond a
   reasonable doubt. See Zilka, 529 F.2d at 392. The district court’s judgment
   is AFFIRMED.




           1
               Although unpublished opinions issued in or after 1996 “are not precedent”
   except in limited circumstances, 5TH CIR. R. 47.5.4, they are “highly persuasive” authority
   where, as here, they “specifically reject an argument identical to the one raised,” United
   States v. Illies, 805 F.3d 607, 609 (5th Cir. 2015) (quotation marks and citation omitted).



                                               5